Citation Nr: 0918882	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for vertebra damage of 
cervical spine.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. F. Howell, Attorney


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran had active service from January 1981 to December 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).

In January 2008, the Veteran requested a hearing.  In October 
2008, he was notified of his hearing options.  However, 
neither the Veteran nor his representative of record has 
followed-up on the request for a hearing.  38 C.F.R. § 
20.204.  The request for a hearing is, therefore, considered 
withdrawn.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is 
manifested by no more than auditory acuity level I in both 
the right and left ears.

2.  The Veteran's current vertebra damage of cervical spine 
first manifested many years after service and is not related 
to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 
(2008).

2.  Vertebra damage of cervical spine was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Under those provisions, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

Pertinent regulations require that an examination for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  In January 2007, the Veteran underwent a VA 
examination in compliance with the VA regulations and was 
diagnosed with hearing loss in both ears.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
45
50
LEFT
5
10
20
55
50

The averages were 35 in the right ear and 34 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 98 percent in the left ear.  

As pertains to the January 2007 evaluation, for the right 
ear, the average pure tone threshold of 35 decibels, along 
with a speech discrimination rate in the 94 percentile 
warrants a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 34 decibels, along with a speech discrimination 
rate in the 98 percentile warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear designation is 
Roman Numeral I, and the left ear designation is Roman 
Numeral I, the appropriate rating is zero percent under 
Diagnostic Code 6100.

The Veteran claims that he has hearing loss that warrants a 
rating higher than zero percent.  He disagrees with the 
guidelines that VA uses to determine hearing loss.  The 
Veteran states that he experiences difficulty understanding 
conversations and hearing the television.  Furthermore, he 
asserts that his rating must be increased, because he has to 
use hearing aids. The Board is sympathetic to the Veteran's 
contentions regarding the severity of his service-connected 
hearing loss.  However, according to the January 2007 
audiometric test results, as compared to the rating criteria, 
a compensable rating may not be granted.

Furthermore, the Board finds in this case that the evidence 
does not show any exceptional or unusual disability picture.  
The evidence does not show marked interference with 
employment or frequent periods of hospitalization as a result 
of the Veteran's hearing loss.  The Veteran is currently 
working as a Hazmat truck driver, so there is no indication 
of marked interference with employment.  As to the affect 
that the hearing loss has on his daily functioning, he has 
stated it adversely affects his ability to hear the 
television.  No other impairments have been noted.  See 
Martinak v. Nicholson, 20 Vet. App. 447 (2007).  Therefore, 
the Board finds that the application of the regular scheduler 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular rating is not warranted.

As an initial rating case, consideration has been given to 
staged ratings, that is, for different percentage ratings for 
different periods of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that, since November 2005, the Veteran's 
bilateral hearing loss has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. §  3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis or organic disease of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his vertebra damage of cervical 
spine resulted from a September 1984 fall in service as he 
was going up the stairs.  

Service medical records show that the Veteran fell going up 
the stairs in September 1984 and injured his left elbow.  
Treatment reports show that the Veteran sustained mild 
discomfort and continuous pain.  There were no complaints or 
diagnosis of any back disorder related to the incident.  No 
diagnosis of any chronic back disability was provided at the 
Veteran's separation examination.  Because the Veteran's 
spine was found to be within normal limits on separation and 
there were no recorded complaints during a three-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
vertebra damage of cervical spine.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of vertebra damage 
of cervical spine is found in VA treatment records, which 
show complaints of neck pain.  The Veteran stated that he 
injured his neck in May 2005 at his job.  He was also noted 
to have been involved in an automobile accident in 1998 that 
caused disc degeneration in C4-5.  He complained of 
noticeable right distal forearm and hand numbness, and some 
neck muscle tightness pain.  A May 2005 MRI showed 
degenerative changes in the cervical spine.   In June 2005, 
it was noted that the Veteran's disc installation work had 
him in odd positions that contributed to his neck pain.  A 
November 2005 MRI showed left C6-7 narrowing.  

In his January 2008 statement, the Veteran's VA treating 
physician stated that the Veteran suffers from chronic neck 
pain.  It was stated that an injury in a 1998 motor vehicle 
accident and then another later accident were the start of 
his neck pain.  Then, in 2005, when the examiner began 
treating him, he had injured his neck installing satellite 
dishes, which was the subject of a workman's compensation 
claim.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's currently diagnose degenerative changes in the 
cervical spine.  In addition, degenerative changes were not 
present to a compensable degree within one year of 
separation, so presumptive service connection for these 
changes is not warranted.  

The Veteran contends that his current vertebra damage of 
cervical spine is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's neck complaints is in May 2005, approximately 21 
years after his separation from service.  In view of the 
period without treatment, the Board finds no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's vertebra damage of 
cervical spine developed in service, manifested to a 
compensable degree within one year following his separation 
from service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include his in-service incident of falling on the stairs.  
Therefore, the Board concludes that vertebra damage of 
cervical spine was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2007, February 
2007, November 2007 and September 2008; and a rating decision 
in April 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2007 statement of the case and 
September 2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for vertebra damage of cervical spine is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate their 
claims.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

VA outpatient treatment records and private treatment records 
dated from September 2004 to November 2005 do not show a 
clear diagnosis of PTSD.  While the September 2004 VA 
treatment record shows that PTSD was to be ruled out, 
subsequent records do not indicate any follow-up in this 
regard or contain a DSM-IV diagnosis of PTSD.  Furthermore, 
the Veteran has not yet undergone a comprehensive VA 
psychiatric examination.  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
III, 5.14(b)(3) provides, "In cases where available records 
do not provide objective or supportive evidence of the 
alleged in[-]service traumatic stressor, it is necessary to 
develop for this evidence." The adjudication manual also 
provides, "If a VA examination or other medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in[-
]service stressor contact [the United States Armed Services 
Center for the Research of Unit Records]."

The Veteran contends that his claimed PTSD is a result of his 
experiences during his tour of duty in Germany.  The Veteran 
has submitted a witness statement that elaborated on the 
details of the claimed stressors.  The witness described a 
plane crash sometime around June 1981 or July 1981, when the 
Veteran saw dead bodies and dismembered body parts.  

A request for inpatient clinical records was made, and the 
records were obtained.  The received record - a copy of the 
1984 USACH Nuernberg, Germany - has been associated with the 
Veteran's file.  However, the records of Preliminary Reports 
of Aviation mishaps have not been obtained.  These records 
must be obtained prior to final adjudication of the Veteran's 
claim.  

These facts, in conjunction with the newly submitted details 
related to the Veteran's claimed stressors, as described 
above - which were not submitted along with the Veteran's 
November 2005 PTSD claim - warrant further investigation.  As 
such, the Board finds that an additional effort should be 
undertaken in order to verify any of his stressors.  See Daye 
v. Nicholson, 20 Vet. App. 512 (2006).

Therefore, in light of the updated claimed stressors provided 
by the Veteran, coupled with the record showing that PTSD was 
to be ruled out, on remand, the Veteran's current diagnosis 
must be clarified.  If the Veteran is diagnosed with PTSD, 
the Joint Services Records Research Center (JSRRC) should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
Veteran's alleged in-service stressors. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be requested to 
provide any additional information needed 
to clarify his claimed stressors, 
including dates, locations, names of other 
persons involved, units involved etc.  The 
Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed 
service stressors.  He should be afforded 
an opportunity to submit and/or identify 
any alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  Contact the appropriate service 
department to request the Preliminary 
Reports of Aviation Mishaps for June and 
July 1981.  All efforts to obtain these 
records must be documented in the claim 
file and if no such records are available 
or cannot be located, it should be so 
stated, in writing, for inclusion in the 
claims folder.

3.  The RO/AMC shall, thereafter, prepare 
an appropriate request to the JSRRC to 
attempt to corroborate the Veteran's 
claimed stressors, to include those listed 
on the stated received with his November 
2005 claim.  If unable to corroborate any 
of the Veteran's stressors, the Veteran 
should be informed of the results of the 
requests for information about the 
stressors.

4.  Following completion of the above-
requested development, arrange for the 
Veteran to be afforded a VA psychiatric 
examination to assess whether the Veteran 
currently suffers from PTSD.  The examiner 
should review the claims file and should 
note that review in the report.  The 
rationale for any opinions expressed 
should be provided.  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
examiner should provide an opinion as to 
whether a diagnosis of PTSD is warranted.  
The examiner should specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met.  If a diagnosis 
of PTSD is made, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any verified 
stressor was sufficient to result in PTSD.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


